 1   LAW OFFICE OF EMILY DELEON
     Emily DeLeon, SBN296416
 2   1318 K. Street
 3   Bakersfield, CA 93301
     Tel: (661)402-5803
 4   Email: emily@lawdeleon.com

 5   Attorney for:
     JASON ALAN BREWER
 6
                                     UNITED STATES DISTRICT COURT
 7
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
      UNITED STATES OF AMERICA,                      Case No. 12-cr-00311 DAD-BAM
10
                        Plaintiff,
11
             v.                                      STIPULATION AND ORDER TO
12                                                   CONTINUE THE STATUS CONFERENCE
      JASON ALAN BREWER,
13
                        Defendants.
14

15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE STANLEY
16   BOONE AND JOSEPH BARTON, ASSISTANT UNITED STATES ATTORNEY:
17          COMES NOW Defendant, JASON ALAN BREWER, by and through his attorney of

18   record, EMILY DELEON hereby requesting that the status conference hearing currently set for

19   November 12, 2019, to be continued to November 18, 2019 or another date at the court’s

20   convenience.

21          I have spoken to AUSA JOSEPH BARTON, and he has no objection to continuing the

22   status conference hearing. I am scheduled for a multi-defendant preliminary hearing in Kern

23   County at 1:30 p.m. on November 12, 2019 so will be unavailable.

24
     IT IS SO STIPULATED.
25                                                             Respectfully Submitted,
     DATED: November 7, 2019                                   /s/ Emily DeLeon ______
26                                                             EMILY DELEON
                                                               Attorney for Defendant
27                                                             JASON ALAN BREWER
28
                                                     1
 1

 2   DATED: November 7, 2019                                  /s/Joseph Barton ________
 3                                                            JOSEPH BARTON
                                                              Assistant U.S. Attorney
 4

 5

 6
                                               ORDER

 7            IT IS SO ORDERED that the status conference set on November 12, 2019 be continued to
 8   November 18, 2019 at 2:00 p.m.
 9

10

11   IT IS SO ORDERED.

12   Dated:     November 7, 2019
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
